J-S01036-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    GERALD ROBERT MARTIN                       :
                                               :
                       Appellant               :   No. 795 MDA 2021

          Appeal from the Judgment of Sentence Entered May 24, 2021
      In the Court of Common Pleas of Bradford County Criminal Division at
                        No(s): CP-08-CR-0000362-2020

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    GERALD ROBERT MARTIN                       :
                                               :
                       Appellant               :   No. 796 MDA 2021

          Appeal from the Judgment of Sentence Entered May 24, 2021
      In the Court of Common Pleas of Bradford County Criminal Division at
                        No(s): CP-08-CR-0000214-2020


BEFORE:      BOWES, J., NICHOLS, J., and COLINS, J.*

DISSENTING MEMORANDUM BY BOWES, J.:                      FILED: JULY 15, 2022

        As the Majority aptly observes, Attorney John E. Thompson, Esquire,

has twice ignored orders from this Court directing him to comply with his well-

established obligations for seeking to withdraw as counsel following his

decision to file an Anders brief in this Court rather than advocate for his client.

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S01036-22


As a result, this appeal has sat in limbo for six months.   Nonetheless, the

Majority opts to remand to the trial court for a determination of whether

Attorney Thompson has abandoned Appellant. In my view, it is plain from the

information before us that counsel, intentionally or not, has abandoned

Appellant and a hearing on that subject is unnecessary. Therefore, I would

instead remand for the trial court to immediately appoint new counsel to

pursue this appeal for Appellant.

      Attorney Thompson’s failure to comply or otherwise respond to two

Superior Court orders, at best, constitutes evidence that he failed to put in

place sufficient measures to ensure that his cases are managed in the event

of his unexpected unavailability. At worst, he is acting in contempt of this

Court.

      Since I am of the opinion that the Majority’s disposition unnecessarily

injects further delay into the resolution of Appellant’s appeal and fails to

adequately address Attorney Thompson’s ostensible departure from the rules

of professional conduct, I respectfully dissent.




                                      -2-